Title: From Thomas Jefferson to Justus Erich Bollmann, 5 December 1805
From: Jefferson, Thomas
To: Bollmann, Justus Erich


                  
                     Sir
                     
                     Washington Dec. 5. 05
                  
                  In proposing to you the factory at Natchitoches I had no object but that of accomodating you, if you should yourself think it an acomodation. the same motive would prevent my wishing you to be bound by the first momentary view of the subject; and rather that whenever you should on better information cease to consider it as acceptable you should be perfectly free to decline it. be assured therefore that in all this you have done nothing dissatisfactory to me; and accept my friendly salutations & assurances of esteem & respect
                  
                     Th: Jefferson
                     
                  
               